Citation Nr: 0423870	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  96-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Louis A deMier LeBlanc, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1948 to February 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which denied service connection for post-traumatic 
stress disorder (PTSD).  In November 1996, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In June 1998, the Board remanded the 
veteran's claim to the RO for additional action.  

In April 2003, the Board determined that additional 
development of the record was needed.  In September 2003, the 
Board remanded the veteran's claim to the RO for additional 
action.  The veteran has been represented throughout this 
appeal by the Louis A. deMier LeBlanc, Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

Upon receipt of a complete or substantially complete 
application, the VA is required to inform the veteran (1) of 
the information and evidence not of record that is necessary 
to substantiate his claim, (2) the information and evidence 
that the VA will seek to provide, (3) the information and 
evidence that the veteran is expected to provide; and (4) 
notice that the veteran is to provide any evidence in his 
possession that pertains to his claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  
The veteran has not been provided with a VCAA notice.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

A July 1999 written statement from the veteran's attorney 
indicates that Pedro Oyola-Nieves, M.D., had clinical 
documentation pertaining to his treatment of the veteran's 
PTSD.  The veteran's attorney indicated that the doctor 
informed him that "it would not be worth the effort for him 
to submit the file which he has since, as a matter of 
confidentiality, he makes annotations in code that only he 
can interpret."  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VA should obtain 
all relevant private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Therefore, the Board finds that Dr. Oyola-Nieves should be 
again requested to submit all clinical documentation 
pertaining to his treatment of the veteran's psychiatric 
disability, albeit with coded annotations.  Accordingly, this 
case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met. 

2.  Upon receipt of the appropriate 
release, the RO should contact Pedro 
Oyola-Nieves, M.D., and request that he 
forward copies of all available clinical 
documentation, albeit with coded 
annotations, pertaining to his treatment 
of the veteran.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.   



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

